Dear Ms. Monroe:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Tyrone Doyle, Mayor, Town of Glenmora, Parish of Rapides.  The registrar of voters certified the recall petition and presented it to the governor on May 24, 2004.  Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall for the office of Mayor, Town of Glenmora, presently held by Tyrone Doyle.
LSA-R.S. 18:1300.3(C) requires the registrar to send the original recall petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required number ofregistered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition; (2)  the number of qualified electors of the voting area within the parish whose handwritten signatures appear on the petition; (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state; and to indicate on the petition the number of names who are not electors of the voting area.
The registrar has certified that the petition contains a total of 401 signatures on the petition to be certified; a total of 960 electors registered in Glenmora, La. (Precinct S25); a total of 349 genuine signatures of electors on the petition; and a total of 52 names appearing on the petition whose signatures are not genuine, or not signed or written in the manner required by law.
LSA-R.S. 18:1300.2(B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed through the handwritten signatures by not less than forty percent of said electors."  The registrar certified that the total number of voters registered in the voting area is less than one thousand [960].  Therefore, in calculating forty percent of 960, a total of 384 valid signatures are required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified a total of 349 genuine signatures on the recall petition, which total number of validated signatures does _not meet the required forty percent.  Therefore, it is the opinion of this office that the validated signatures on the recall petition are not sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Tyrone Doyle, Mayor, Town of Glenmora, Parish of Rapides.
Trusting that this opinion is sufficient, we remain
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
____________________________
ANGIE ROGERS LAPLACE
Assistant Attorney General
CCF, JR./ARL:mjb